                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                               ANDERSON/GREENWOOD

Alexander Louis Hunsberger,            )
                                       )
                       Plaintiff,      )
                                       )             Civil Action No. 8:18-cv-2548-TMC
       v.                              )
                                       )                          ORDER
Donald Myers; Ervin Maye; Frank Young; )
Alton Eargle, Jr.; Rick Hubbard;       )
Randy B. Duran; Roger Lowe;            )
                                       )
                       Defendants.     )

       Plaintiff, a state prisoner proceeding pro se and in forma pauperis filed this 42 U.S.C. §

1983 alleging violations of his constitutional rights. (ECF No. 1). On November 26, 2018,

Defendants Duran and Lowe filed a motion for summary judgment. (ECF No. 20). That same day,

the Defendants Myers, Maye, Young, Eargle, and Hubbard filed a motion for judgment on the

pleadings. (ECF No. 21). In accordance with 28 U.S.C. § 636(b)(1) and Local Civil Rule 73.02,

D.S.C., this matter was referred to a magistrate judge for pretrial handling. On November 28, 2018,

the magistrate judge entered an order pursuant to Roseboro v. Garrison, 528 F.2d 309 (4th Cir.

1975), advising Plaintiff of the summary judgment and dismissal procedures and alerting him to

the consequences if he failed to adequately respond to the motions. (ECF No. 22). Plaintiff

responded to the motions (ECF No. 29), and Defendants Myers, Maye, Young, Eargle, and

Hubbard replied (ECF No. 31).         Before the court is the magistrate judge’s Report and

Recommendation (“Report”), recommending that the grant the motion for summary judgment and

the motion for judgment on the pleadings. (ECF No. 32). Plaintiff was advised of his right to file

objections to the Report. (ECF No. 32-1). However, Plaintiff filed no objections to the Report,

and the time to do so has now run.



                                                1
       The Report has no presumptive weight and the responsibility to make a final determination

in this matter remains with this court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). In

the absence of objections, this court is not required to provide an explanation for adopting the

Report. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must only

satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.” Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

       After a careful and thorough review of the record under the appropriate standards, as set

forth above, the court adopts the magistrate judge’s Report (ECF No. 32), which is incorporated

herein by reference. Accordingly, the motion for summary judgment (ECF No. 20), filed by

Defendants Duran and Lowe, is GRANTED, and the motion for judgment on the pleadings (ECF

No. 21), filed by Defendants Myers, Maye, Young, Eargle, and Hubbard, is GRANTED.

       IT IS SO ORDERED.


                                                     s/Timothy M. Cain
                                                     United States District Judge

Anderson, South Carolina
March 19, 2019


                               NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.




                                                2
